Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,5,12,15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “the first and second resistor segments are end segments” (claims 2 and 12) and “a metal interconnect line directly” connected to their ends (claims 1 and 11).  Fig. 1 of Applicants’ drawing does not teach 120 to be an interior segment.

    PNG
    media_image1.png
    646
    705
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 recite the limitation "the conductive line" or “the interconnect line” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,11,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrell et al (PG Pub 2020/0075573 A1).
The applied reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 1, Harrell teaches an electronic device, comprising: first (R3 at column 1 and row 1, fig. 3) and a second rectangular resistor segment (R3 at column 2 and row 1) each having a doped resistive region having a same conductivity type (n type in NWELL 410, fig. 4B) formed in a semiconductor substrate (405) and connected in series (fig. 3) to conduct a current, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; a metal interconnect line (430,435,440, fig., 4B, paragraph [0027]) directly (see Applicants’ metal interconnect line having plural components: 1460 and 1470, fig. 14F; Harrell has plural components 430,435,440) connected to the first bridge end and to the second bridge end; and at least one connection terminal (see connecting line, not labeled, fig. 3) to the first resistor segment located at the first trim end.  
Regarding claim 2, Harrell teaches the electronic device of Claim 1, further comprising a third resistor segment (R3 at column 3, row 1, fig. 3), wherein the first and second resistor segments are end segments and the third resistor segment is an interior segment of a connected chain of segments.  
Regarding claim 11, Harrell teaches (see claim 1) a method of forming an integrated circuit, comprising: forming first and second rectangular resistor segments each having a doped resistive region with a same conductivity type formed in a semiconductor substrate, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and 
Regarding claim 12, Harrell teaches (see claim 2) the method of Claim 11, further comprising forming a third resistor segment, wherein the first and second resistor segments are end segments and the third resistor segment is an interior segment of a connected chain of segments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1).
Regarding claims 8 and 18, Harrell teaches wherein the first and second resistor segments are located on a device die (200, fig. 2) attached to a connector node (105), and long axes (horizontal direction fig. 2) of the first and second resistor segments are oriented perpendicular to an attachment axis (vertical direction in fig. 2) of the device die.  
Harrell does not teach the connection node to be a lead frame.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements to increase the overall functionality of the combined device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the connection node a lead frame for the known benefit of connecting the die to external elements to increase the overall functionality of the combined device.

Claims 1,3,6,7,9,11,13,16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1).
Regarding claim 1, Nurmetov teaches an electronic device, comprising: first and a second rectangular resistor segment (see “1” and “2” in fig. 1B attached below; 406, 

    PNG
    media_image2.png
    670
    865
    media_image2.png
    Greyscale

Nurmetov does not teach via 418 to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make via 418 metal for the known benefit of reducing electrical resistance of the via.
Regarding claim 3, Nurmetov teaches the electronic device of Claim 1, wherein the conductive line is a first conductive line and the second resistor segment is an interior resistor segment (Fig. 1B) and is connected to a third resistor segment (see “3” in fig. 1B above) by a second conductive line (104).  
Regarding claim 6, Nurmetov teaches the electronic device of Claim 1, wherein the at least one connection terminal spans substantially an entire width of the first resistive body (fig. 1B).  
Regarding claims 7 and 17, Nurmetove teaches wherein the at least one connection terminal is one of a plurality of trim terminals (104 near “severable connections” see fig. 1B below), and further comprising a corresponding plurality of severable connections, and a common connection terminal (fig. 1B below).


    PNG
    media_image3.png
    621
    788
    media_image3.png
    Greyscale

Nurmetov does not teach the severable connections to be fuses.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the severable connections fuses by simple substituting the fuses for the severable connections to perform the same function of electrically connecting resistors, as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Murmetov does not teach “each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal.”
Murmetov’s device can be used as claimed: each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal, by cutting the severable connections.
Regarding claim 9, Nurmetov teaches the electronic device of Claim 1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions (408, fig. 4, paragraph [0045]) in a semiconductor substrate.  
Regarding claim 11, Nurmetov teaches (claim 1 above) a method of forming an integrated circuit, comprising: forming first and second rectangular resistor segments each having a doped resistive region with a same conductivity type formed in a semiconductor substrate, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; connecting a metal line directly to the first bridge end and to the second bridge end; forming at least one connection terminal to the doped resistive region located at the first trim end; and configuring the first and second resistor segments to conduct a current in series.  
Regarding claim 13, Nurmetov teaches (see claim 3) the method of Claim 11, wherein the interconnect line is a first interconnect line and the second resistor segment is an interior resistor segment and is connected to a third resistor segment by a second interconnect line.  
Regarding claim 16, Nurmetov teaches (see claim 6) the method of Claim 11, wherein the at least one connection terminal spans substantially an entire width of the first resistive body.  
Regarding claim 19, Nurmetov teaches (see claim 9) the method of Claim I1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions in a semiconductor substrate.  

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) as applied to claims 1 and 11 above, and further in view of Green et al (PG Pub 2019/0003900 A1).
Regarding claims 4 and 14, Nurmetov remains as applied in claims 1 and 11 above.
Nurmetov does not teach the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end.
In the same field of endeavor, Green teaches the at least one connection terminal is one of a first plurality of connection terminals (at 104, fig. 1A) located at the first trim end, and further comprising a second plurality of connection terminals (at 102) located at a second trim end of the second resistor segment, the first plurality of trim terminals having a first fill density, and the second plurality of trim terminals having a second greater fill density (paragraph [0027]), for the benefit of enabling coarse- and fine- tuning resistance values (paragraphs [0002][0023]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end, and further to comprise a second plurality of connection terminals located at a second trim end of the second resistor segment, the first plurality of trim terminals having a first fill density, and the .  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) as applied to claims 1 and 11 above, and further in view of Bi et al (US Patent 10,079,229 B1).
Regarding claims 10 and 20, Nurmetov remains as applied in claims 1 and 11 above.
Nurmetov does not teach an aspect ratio of the first or second resistor body is no greater than about 2:1.
In the same field of endeavor, Bi teaches the resistance of a resistor depends on its width and length (column 8, lines 13-17).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the aspect ratio of the first or second resistor body to no greater than about 2:1, for example, to adjust its resistance according to the intended use of the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. See rejection above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899